
	
		II
		109th CONGRESS
		2d Session
		S. 3923
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Hatch (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a pilot program in certain United States
		  district courts to encourage enhancement of expertise in patent cases among
		  district judges.
	
	
		1.Pilot program in certain
			 district courts
			(a)Establishment
				(1)In
			 generalThere is established a program, in each of the United
			 States district courts designated under subsection (b), under which—
					(A)those district
			 judges of that district court who request to hear cases under which one or more
			 issues arising under any Act of Congress relating to patents or plant variety
			 protection must be decided, are designated by the chief judge of the court to
			 hear those cases;
					(B)cases described in
			 subparagraph (A) are randomly assigned to the judges of the district court,
			 regardless of whether the judges are designated under subparagraph (A);
					(C)a judge not
			 designated under subparagraph (A) to whom a case is assigned under subparagraph
			 (B) may decline to accept the case; and
					(D)a case declined
			 under subparagraph (C) is randomly reassigned to one of those judges of the
			 court designated under subparagraph (A).
					(2)Senior
			 judgesSenior judges of a district court may be designated under
			 paragraph (1)(A) if at least one judge of the court in regular active service
			 is also so designated.
				(3)Right to
			 transfer cases preservedThis section shall not be construed to
			 limit the ability of a judge to request the reassignment of or otherwise
			 transfer a case to which the judge is assigned under this section, in
			 accordance with otherwise applicable rules of the court.
				(b)DesignationThe
			 Director of the Administrative Office of the United States Courts shall, not
			 later than 6 months after the date of the enactment of this Act, designate not
			 less than 5 United States district courts, in at least 3 different judicial
			 circuits, in which the program established under subsection (a) will be carried
			 out. The Director shall make such designation from among the 15 district courts
			 in which the largest number of patent and plant variety protection cases were
			 filed in the most recent calendar year that has ended.
			(c)DurationThe
			 program established under subsection (a) shall terminate 10 years after the end
			 of the 6-month period described in subsection (b).
			(d)ApplicabilityThe program established under subsection
			 (a) shall apply in a district court designated under subsection (b) only to
			 cases commenced on or after the date of such designation.
			(e)Reporting to
			 Congress
				(1)In
			 generalAt the times specified in paragraph (2), the Director of
			 the Administrative Office of the United States Courts, in consultation with the
			 chief judge of each of the district courts designated under subsection (b),
			 shall submit to the Committee on the Judiciary of the House of Representatives
			 and the Committee on the Judiciary of the Senate a report on the pilot program
			 established under subsection (a). The report shall include an analysis
			 of—
					(A)the extent to
			 which the program has succeeded in developing expertise in patent and plant
			 variety protection cases among the district judges of the district courts so
			 designated;
					(B)the extent to
			 which the program has improved the efficiency of the courts involved by reason
			 of such expertise; and
					(C)whether the pilot
			 program should be extended to other district courts, or should be made
			 permanent and apply to all district courts.
					(2)Timetable for
			 reportsThe times referred to in paragraph (1) are—
					(A)not later than the date that is 5 years and
			 3 months after the end of the 6-month period described in subsection (b);
			 and
					(B)not later than 5
			 years after the date described in subparagraph (A).
					(3)Periodic
			 reportingThe Director of the
			 Administrative Office of the United States Courts, in consultation with the
			 chief judge of each of the district courts designated under subsection (b),
			 shall keep the committees referred to in paragraph (1) informed, on a periodic
			 basis while the pilot program is in effect, with respect to the matters
			 referred to in subparagraphs (A), (B), and (C) of paragraph (1).
				(f)Authorization
			 for training and clerkshipsIn addition to any other funds made
			 available to carry out this section, there is authorized to be appropriated not
			 less than $5,000,000 in each fiscal year for—
				(1)educational and
			 professional development of those district judges designated under subsection
			 (a)(1)(A) in matters relating to patents and plant variety protection;
			 and
				(2)compensation of
			 law clerks with expertise in technical matters arising in patent and plant
			 variety protection cases, to be appointed by the courts designated under
			 subsection (b) to assist those courts in such cases.
				Amounts
			 made available pursuant to this subsection shall remain available until
			 expended.
